LeBLANC, Judge.
The defendant, Carry Jones, was charged by grand jury indictment with distribution of cocaine, in violation of LSA-R.S. 40:967. He pled not guilty and, after trial by jury, was found guilty as charged. He received a sentence of six years at hard labor. The defendant has appealed, alleging three assignments of error, as follows:
1. The trial court erred in imposing an excessive sentence.
2. The trial court erred in ordering defense counsel to state for the record reasons for each peremptory challenge.
3. The trial court erred in denying the defendant’s motion for a mistrial.
The defendant has failed to file a brief, as required by Uniform Rules — Courts of Appeal, Rule 2-12.1. Accordingly, his assignments of error are considered abandoned. Uniform Rules — Courts of Appeal, Rule 2-12.4. Therefore, we are limited in our review to errors patent on the face of the record. La.C.Cr.P. art. 920(2). Our inspection of the record has failed to reveal the existence of any reversible patent errors.
We do note the sentencing transcript does not indicate that the defendant was given credit for time served; however, the minutes state that he was given credit for time served. See La.C.Cr.P. art. 880. Therefore, rather than remanding for resen-tencing, we simply order that the defendant be given credit for time served and the district court shall, if necessary, amend the commitment accordingly. See La.C.Cr.P. art. 882.
CONVICTION AND SENTENCE AFFIRMED.